This cause involves the same question presented by the record in the case of Sam Clark, Y.C. Quiroz and Manuel Quiroz,Appellants, v. Gerald Jones, Trustee of Rowood Townsite,Appellee, ante, p. 535, 249 P. 551, and it has been stipulated by the parties in this case that the judgment rendered in that should be decisive of the issues in this. The appeal in that cause resulted in an affirmance of the judgment of the superior court, and, upon the authority of that opinion, the judgment in this case is likewise affirmed. *Page 546